     Case 2:18-cv-00146-GJQ-MV ECF No. 16 filed 05/15/19 PageID.58 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN


RACHEL STENGARD,                                    Case No: 2:18-cv-00146-GJQ-MV

               Plaintiff,
                                                    ORDER OF DISMISSAL
v.

CAPITAL ONE BANK (USA), N.A.,

               Defendants.



                                  ORDER OF DISMISSAL

        Plaintiff, Rachel Stengard (“Plaintiff”), and Defendant, Capital One Bank (USA), N.A.,

(“Defendant”), having filed a Joint Notice of Settlement and the Court being otherwise

sufficiently advised,



        IT IS HEREBY ORDERED that Plaintiff’s claim against Defendant are DISMISSED

with prejudice. Each party shall bear their own costs and attorney’s fees.



        SO ORDERED.




        DATED: May 15, 2019                                   /s/ Gordon J. Quist
                                                            __________________________
                                                            Gordon J. Quist
                                                            United States District Judge




                                                3
